Case 1:18-cv-01565-LMB-IDD Document 309 Filed 09/09/20 Page 1 of 3 PageID# 15685




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division



  RICHARD ROE, ET AL.,

                 PLAINTIFFS,
         v.                                             CIVIL ACTION NO. 1:18-cv-01565

  MARK T. ESPER, ET AL.,
             DEFENDANTS.


  NICHOLAS HARRISON, ET AL.,

                 PLAINTIFFS,
         v.                                             CIVIL ACTION NO. 1:18-CV-00641

  MARK T. ESPER, ET AL.,
             DEFENDANTS.



                                  NOTICE OF RELATED CASE

         Judge Richard Bennett of the District of Maryland recently issued a decision in Deese et

  al. v. Esper, et al., 1:18-cv-2669-RDB, a case that we previously represented to the Court is related

  to Roe and Harrison. That decision is attached as Exhibit A.
Case 1:18-cv-01565-LMB-IDD Document 309 Filed 09/09/20 Page 2 of 3 PageID# 15686




  Dated: September 9, 2020                    Respectfully submitted,
                                              /s/ John W. H. Harding
  Scott A Schoettes*                          John W.H. Harding
  SSchoettes@lambdalegal.org                  Virginia State Bar No. 87602
  Kara Ingelhart*                             JWHarding@winston.com
  KIngelhart@lambdalegal.org                  Lauren Gailey*
  LAMBDA LEGAL DEFENSE AND                    LGailey@winston.com
    EDUCATION FUND, INC.                      Alexandra J. Hemmings*
  105 W. Adams St., Suite 2600                AHemmings@winston.com
  Chicago, IL 60603                           WINSTON & STRAWN LLP
  T: (312) 663-4413                           1901 L St., NW
                                              Washington, DC 20036
  Peter E. Perkowski*                         T: (202) 282-5000
  PeterP@modernmilitary.org
  MODERN MILITARY ASSOCIATION OF              Julie A. Bauer*
  AMERICA, INC.                               JBauer@winston.com
  P.O. Box 65301                              WINSTON & STRAWN LLP
  Washington, DC 20035-5301                   35 W. Wacker Dr.
  T: (800) 538-7418                           Chicago, IL 60601
                                              T: (312) 558-560
  *pro hac vice
                                              Andrew R. Sommer
                                              Virginia State Bar No. 70304
                                              Sommera@gtlaw.com
                                              GREENBERG TRAURIG, LLP
                                              1750 Tysons Boulevard
                                              Suite 1000
                                              McLean, VA 22102
                                              T: (703) 749-1370
Case 1:18-cv-01565-LMB-IDD Document 309 Filed 09/09/20 Page 3 of 3 PageID# 15687




                                 CERTIFICATE OF SERVICE

          I certify that, on the 9th day of September, 2020, I caused this document to be filed

  electronically through the Court’s CM/ECF system, which automatically sent a notice of electronic

  filing to all counsel of record.



   Dated: September 9, 2020                        Respectfully submitted,


                                                   /s/ John W. H. Harding
                                                   John W.H. Harding
